Prior to April 1, 1897, the defendant John F. Clark and others, were in a partnership business under the name of John F. Clark, agent, and had a running account with the plaintiffs, and on April 1, 1897, said copartners were duly incorporated as "The Manchester Cotton Mills," and the said corporation became the owners *Page 247 
of the business and assets of said copartnership. After the formation of said corporation, the defendant Clark ordered goods from the plaintiff — signing J. F. Clark, agent. The plaintiffs were never actually notified of the formation of said corporation, nor that it had succeeded to the business of John F. Clark, agent, nor of the dissolution of the said partnership.
The only question is: "Can the plaintiff recover, they having had no actual notice of the dissolution of the partnership or of the formation of the corporation? We think they can. In such cases, actual notice must be given, especially to those who had previous dealings  (353) with the partnership.
The case is governed by Eliason v. Sexton, 105 N.C. 356, and Alexanderv. Harkins, 120 N.C. 452.
Affirmed.